Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner appreciates applicant’s agreement that the terms “translate,” “translation,” “translational movement,” “translationally move,” and “translationally movable” refer to linear motion or substantially linear motion (see applicant’s remarks under the heading “The Rejection of Claims Under § 112” on page 2 of the remarks filed September 29, 2021 and the examiner’s remarks in Paragraph 8 of the Non-Final Office Action dated June 29, 2021).
The amendment to claim 1 below to remove the phrase “the spindle rotatably coupling the operator interface feature with the latch blade” has been made since this language is already recited in amended lines 4 and 5 of the claim.
The amendment to claims 2 and 12 below have been made to ensure the language of claims 2 and 12 correspond to the language of claim 1.
The amendment to claim 24 below has been made to ensure the language of claim 24 corresponds to the language of claim 18.
The amendment to claim 27 below has been made to ensure that the language in line 9 of the claim corresponds to that in line 6.
The amendment to claim 38 below has been made to ensure the language of claim 38 corresponds to the language of claim 27 and to correct minor typographical errors.
The application has been amended as follows: 
In the Claims:
Claim 1, line 8, remove the phrase -- the spindle rotatably coupling the operator interface feature with the latch blade--.
Claim 2, line 2, replace the word “translation” with the phrase –translational movement--.
Claim 12, line 3, replace the word “move” with the phrase –translationally move--.
Claim 24, line 3, replace the word “move” with the phrase –translationally move--.
Claim 27, line 9, replace the phrase “wherein translation of the latch blade feature” with the phrase –wherein the translation of the latch blade--.
Claim 38, line 1, replace the phrase “wherein rotating the operator interface” with the phrase –wherein the rotating of the operator interface--.
Claim 38, line 2, replace the word “form” with the word –from--.
Claim 38, line 4, replace the phrase “operator interface” with the phrase 
–operator interface feature--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claim 1, Barton et al. (US-10138658) fails to disclose an eccentric cam spaced from the rotation axis of the operator interface feature. The spindle of Barton et al. acts as the eccentric cam, and therefore, Barton et al. does not include a spindle and a separate eccentric cam. The examiner can find no motivation to modify the device of Barton et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 18, Liang et al. (US Pub. No. 2015/0252596) fails to disclose that the latch blade is translationally coupled with the first sash and configured for reciprocating translational movement or linear movement between the withdrawn and deployed positions. The examiner can find no motivation to modify the device of Liang et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 27, Barton et al. (US-10138658) fails to disclose that the translation of the latch blade is transverse to a rotation of the spindle.  When considering that the operator interface feature of Barton et al. is component 136, the spindle is 176, the eccentric cam is 180, the latch blade is 108, and the cam follower is 212, the latch blade translates in parallel to the rotation of the spindle 176 within openings 174, not transverse or “set crosswise,” “at right angles,” or substantially perpendicular to the rotation of the spindle (see attached definition of “transverse” from Merriam-Webster’s Dictionary).  The examiner can find no motivation to modify the device of Barton et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 27, Rebel et al. (US-7165791) fails to disclose that the spindle 504 rotates.  The examiner can find no motivation to modify the device of Rebel et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        January 4, 2022